NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.  Claim 1 recites an information processing system comprising a failure information obtaining unit, a handling method definition holding unit, a selection unit, an execution unit, a handling result determination unit, and an output unit.  In at least one interpretation, each of the recited units can be represented by software, especially considering the description provided in the Specification (page 20 – units “are achieved by executing a program using the CPU”).  
Therefore, in at least this interpretation, the claims only recite software.  However, software is not a process, machine, manufacture, or composition of matter.  Therefore, the claims are in violation of 35 U.S.C. 101.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2006/0174167 to Ito.

Ito discloses
1. An information processing system comprising:
a failure information obtaining unit that obtains information regarding a failure that has occurred in a monitoring target system (paragraph 49 and Figure 7, step 702 – detection of failure condition);
a handling method definition holding unit that holds handling method definitions, in each of which a handling method to be executed for a failure possible in the monitoring target system is described (paragraphs 19, 24 – SCM database stores failure information and corresponding repair information);
a selection unit that selects, on a basis of the information obtained by the failure information obtaining unit, a handling method definition corresponding to the failure that has occurred in the monitoring target system from the handling method definitions held by the handling method definition holding unit (paragraphs 50-51 – SCM chooses failure and repair entry based on bit pattern of failure);

a handling result determination unit that determines whether a result of execution of the handling process by the execution unit is a predetermined result (paragraphs 33-34 – repair procedure may be ineffective); and
an output unit that, if the handling result determination unit determines that the result of the execution is the predetermined result, outputs information indicating that an operator need not perform a handling process and, if the handling result determination unit determines that the result of the execution is not the predetermined result, outputs information indicating that the operator needs to perform a handling process (paragraphs 34-38 – failed repairs may be struck from the repair action and replaced with new entries).

2. The information processing system according to Claim 1, wherein the selection unit selects, in accordance with classification based on an occurrence condition of an event that has occurred in the monitoring target system, the handling method corresponding to the failure that has occurred in the monitoring target system (paragraphs 50-51).

3. The information processing system according to Claim 2, wherein the failure information obtaining unit obtains an operation log of the monitoring target system, and wherein the selection unit searches text of the operation log obtained by the failure 

4. The information processing system according to Claim 1, further comprising:
a handling history holding unit that, if the operator has performed a handling process for the failure that has occurred in the monitoring target system, holds a history of execution of the handling process (paragraphs 37-38, 40 and Figures 3L, 3M); and
a definition creation unit that creates the handling method definition corresponding to the failure on a basis of the history of the execution of the handling process held by the handling history holding unit (paragraphs 37-38, 40 and Figures 3L, 3M).

5. The information processing system according to Claim 4, further comprising: 
an editing operation reception unit that presents the history of the execution of the handling process by the handling history holding unit and receives an editing operation performed by the operator (paragraphs 34-38 and Figures 3D-3M).

6. The information processing system according to Claim 4, further comprising:
an input operation reception unit that receives an operation for inputting information regarding the handling process performed by the operator for the failure that has occurred in the monitoring target system, wherein the handling history holding unit holds the information received by the input operation reception unit as at least part of 

7. An information processing system comprising:
failure information obtaining means for obtaining information regarding a failure that has occurred in a monitoring target system (paragraph 49 and Figure 7, step 702 – detection of failure condition);
handling method definition holding means for holding handling method definitions, in each of which a handling method to be executed for a failure possible in the monitoring target system is described (paragraphs 19, 24 – SCM database stores failure information and corresponding repair information);
selection means for selecting, on a basis of the information obtained by the failure information obtaining means, a handling method definition corresponding to the failure that has occurred in the monitoring target system from the handling method definitions held by the handling method definition holding means (paragraphs 50-51 – SCM chooses failure and repair entry based on bit pattern of failure);
execution means for automatically performing a handling process in accordance with the handling method definition selected by the selection means (paragraphs 19, 28 - maintenance actions automatically triggered);
handling result determination means for determining whether a result of execution of the handling process by the execution means is a predetermined result (paragraphs 33-34 – repair procedure may be ineffective); and


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas et al. – Method and apparatus for testing data processing machines.
Ouchi – Defect symptom repair system and methods.
Raghuraman et al. – Disk failure prevention and error correction.
Ashraff et al. – Simplifying automated software maintenance of data centers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP GUYTON/Primary Examiner, Art Unit 2113